Citation Nr: 0921613	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to an initial, compensable rating for a bone 
spur of the right heel.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel





INTRODUCTION

The Veteran had active military service from December 2002 to 
August 2006.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision in which the 
RO in Augusta, Maine, inter alia, granted service connection 
and assigned an initial, noncompensable rating for a bone 
spur of the right heel, effective December 9, 2006;, but 
denied service connection for right ear hearing loss and for 
a bilateral knee condition.  (The Board notes that the 
Veteran's claims file was transferred to the jurisdiction of 
the RO in Manchester, New Hampshire).  The Veteran filed a 
notice of disagreement (NOD) in December 2007, and the RO 
issued a statement of the case (SOC) in March 2008.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2008.  In June 2008, 
the RO issued a supplemental SOC (SSOC), reflecting the 
continued denial of the claims on appeal.

As the appeal involves a request for a higher rating 
following the grant of service connection for a bone spur of 
the right heel, the Board has characterized this matter, in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disabilities). 

The Board points out that the claim for service connection 
for a knee disability was previously characterized as a claim 
for service connection for a bilateral knee disability.  
However, in a March 2008 rating decision, the RO, inter alia, 
granted service connection for a left knee disability.  
Hence, the only matter involving the knees remaining on 
appeal is the matter of service connection for a right knee 
disability (as reflected on the title page). 





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent and persuasive evidence establishes that the 
Veteran does not have right ear hearing loss to an extent 
recognized as a disability for VA purposes.

3.  While the Veteran has a current diagnosis of 
chondromalacia patellae of the right knee, no right knee 
problems were noted in service, and there is no competent 
medical evidence of a nexus between current right knee 
disability and service.  

4.  Since the December 9, 2006 effective date of the grant of 
service connection, the Veteran's bone spur of the right heel 
has been manifested by objective complaints of sporadic pain; 
however, the Veteran's disability is not shown to be, and has 
not been described as, overall moderate, there is no evidence 
of tenderness or swelling, and the Veteran has exhibited 
normal dorsiflexion and plantar flexion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).

2.  The criteria for service connection for right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

3.  The criteria for an initial, compensable rating for a 
bone spur of the right heel have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5284 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2007 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate a claim for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The 
February 2007 letter also provided the Veteran with 
information pertaining to VA's  assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The February 2007 letter also asked that 
the Veteran send the RO any additional evidence in his 
possession (consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect).

Here, after the grant of service connection, and the 
Veteran's disagreement with the initial rating assigned for a 
bone spur of the right heel, a March 2008 SOC and a May 2008 
letter set forth the criteria for higher ratings for foot 
disability.  

Thus, while the RO has not provided a notice letter specific 
to the claim for a higher initial rating, on these facts, the 
lack of such notice is not shown to prejudice the Veteran.  
As indicated above, the May 2008 letter set forth the 
criteria for the disability.  Moreover, in his NOD, the 
Veteran indicated that he disagreed with the rating assigned 
for the disability and demonstrated a clear understanding of 
what is needed substantiate the claim for a higher rating.  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007) 
(VCAA notice errors may be "cured by actual knowledge on the 
part of the claimant"); Dunlap v. Nicholson, 21 Vet. App 112, 
118 (2007) (notice deficiencies are not prejudicial if they 
did not render the claimant without a meaningful opportunity 
to participate effectively in the processing of his or her 
claim). 

After issuance of the above-described notice, and opportunity 
for the Veteran to respond, the June 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and the reports of May 2007 VA 
examinations.  Also of record and considered in connection 
with the current appeal are various written statements 
provided by the Veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the mattes on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Hearing Loss

In addition to the above governing legal authority, impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Considering the claim for service connection for right ear 
hearing loss in light of the record and the governing legal 
authority, the Board finds that the claim must be denied 
because, fundamentally, there is no medical evidence that the 
appellant has the disability for which service connection is 
sought. 

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed right ear hearing loss.  
Specifically, he asserts in-service noise exposure while 
serving in Iraq and Afghanistan when he fired rifles, was 
near explosions and travelled frequently in Humvees.  

Service treatment records are silent as to complaints, 
findings, or diagnosis pertaining to right ear hearing loss.  
The service treatment records include the report of a 
November 2002 hearing evaluation at enlistment, which fails 
to shows right ear hearing loss.

On the authorized audiological evaluation in November 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0


A December 2002 examination also recorded normal hearing.  
The authorized audiological evaluation in December 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
0
0

The report of the Veteran's August 2006 separation 
examination recorded normal hearing. 

On the authorized audiological evaluation in August 2006 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
0
25

The above-cited evidence indicates that no hearing loss was 
shown in service.  The Board notes, however, that the absence 
of in-service evidence of hearing loss is not fatal to a 
claim for service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Competent evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385, as noted above) and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

During a May 2007 VA audiological evaluation, the Veteran's 
chief complaint was that his right ear sounded like he "had 
a cold".  He reported that the onset of this occurred 
somewhere in the fall of 2006.  

Audiometric testing revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
15
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The assessment was right ear 
hearing sensitivity within normal limits from 250Hz through 
3000 Hz, sloping to a mild sensorineural hearing loss at 
4000Hz, recovering to within normal limits at 6000Hz and 
8000Hz.

Considering the claim for service connection for hearing loss 
of the right ear in light of the record and the governing 
legal authority, the Board finds that the claim must be 
denied.

The Board notes that the above-cited testing results reflect 
that the Veteran does not have current hearing loss 
disability in the right ear to an extent recognized as a 
disability for VA purposes, pursuant to 38 C.F.R. § 3.385, as 
the auditory thresholds were not 40 decibels or greater at 
any of the frequencies, the auditory thresholds at the 
minimum three of the frequencies were not 26 decibels or 
greater, and the Maryland CNC speech recognition score was 
greater than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, 
the Veteran has not presented or identified existing 
audiometric testing results that meet the requirements of 
that regulation for the right ear.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Thus, where, as here, competent and persuasive medical 
evidence establishes that the Veteran does not have a right 
ear hearing loss disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for right ear hearing loss must 
be denied because the first essential criterion for a grant 
of service connection-competent evidence of the currently-
claimed disability-has not been met. 

B.  Right Knee Disability

The Veteran's service treatment records reflect no 
complaints, findings, or diagnosis pertaining to the right 
knee.

During a May 2007 VA examination, the Veteran reported that, 
during his military training, he developed bilateral knee 
pain that manifested itself with activities and changes in 
position.  The diagnosis was chondromalacia patellae, both 
knees.  
In this case, while the Veteran currently has a right knee 
disability, the claim for service connection must be denied 
on the basis of medical nexus.

As indicated above, no medical problem affecting the right 
knee was shown in service.  Moreover, none of the Veteran's 
medical records includes any comment or opinion pertaining to 
etiology of current right knee chondromalacia patellae.

In short, the current record does not include any medical 
evidence or opinion that there exists a medical nexus (or, 
relationship) between the current right knee disability and 
service, and the Veteran has not presented or identified any 
such existing medical evidence or opinion.  The Board further 
points out that the fact that the Veteran's own report that 
his right knee problems began in service appears in his 
medical records does not constitute competent evidence of the 
required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ("[e]vidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence...[and] a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.")



C.  Both Disabilities

In addition to the objective evidence cited above, in 
adjudicating these claims, the Board has considered the 
written assertions advanced by the Veteran.  However, to the 
extent that those assertions are being offered either to 
establish a right ear hearing loss disability, or a nexus 
between a  diagnosed disability   service, such evidence must 
fail.  Matters of diagnosis and etiology are within the 
province of trained professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson not shown to 
possess appropriate training and expertise, the Veteran 
simply is not competent to provide a probative (persuasive) 
opinion on the medical  matters upon which these claims 
turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for right ear hearing loss and for a right knee 
disability must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III.  Higher Rating

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; ; 38 C.F.R. Part 4 .  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7..  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The RO has assigned an initial, noncompensable rating for the 
Veteran's bone spur of the right heel under Diagnostic Code 
5284, for residuals of foot injury.  Under that diagnostic 
code, moderate disability warrants a 10 percent rating, 
moderately severe disability warrants a 20 percent rating, 
and severe disability warrants a 30 percent rating.  A 40 
percent disability rating  will be assigned for actual loss 
of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284.

Words such as "moderate" and "severe" are not defined in VA's 
Rating Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  See 38 C.F.R. § 4.6.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination, to include on flare- 
ups or with repeated use, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such a rating and the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31. 

Considering the pertinent evidence in light of the above, the 
Boards finds that a compensable rating for a bone spur of the 
right heel is not warranted at any point since the December 
9, 2006 effective date of the grant of service connection.   

During a May 2007 VA examination, the Veteran reported that 
he had minor surgery on the lateral side of his heel in 2004 
to remove some tissue from the area.  The examiner noted that 
the surgical scar was actually no longer visible.  The 
Veteran noted a lump on the lateral aspect of his heel and 
stated that from time to time he would experience some pain 
shooting from the lump up to just above the lateral side of 
the right ankle.  No particular swelling was noted.  

On range of motion testing of the right foot and ankle, 
dorsiflexion was from 0 to 20 degrees, and plantar flexion 
was from 0 to 45 degrees, with no pain.  There was a small, 
bony lump on the anterolateral aspect of the os calcis which 
was not specifically tender to palpitation.  No symptoms were 
present on eversion and inversion of the ankle.  The Veteran 
reported sporadic discomfort, especially when wearing shoes 
or walking.  The diagnosis was bone spur, lateral aspect of 
calcaneus, without evidence of inflammation, which the  
examiner stated  did not have a significant effect on the 
Veteran's employment or activities of daily living.  The 
examiner noted that there was no specific symptom generated 
during the course of the examination.  Although there was  a 
presence of a small, bony lump, likely representing an 
exostosis on the edge of the os calcis, it did not interfere 
with motion of the ankle joint, and no loss of range of 
motion was anticipated.

While the Veteran presented with complaints of sporadic 
discomfort, especially when wearing shoes or walking, 
evidence indicates that he has retained significant right 
foot function.  There was no loss of motion as the 
examination of the right foot or ankle; in fact, the 
Veteran's ability to dorsiflex to 20 degrees and to plantar 
flex to 45 degrees, with no pain, is consistent with normal 
foot/ankle motion. See 38 C.F.R. § 4.71, Plate II.  Moreover, 
the May 2007 VA examiner specifically concluded that there 
was no specific symptom generated during the course of the 
examination.  These findings indicate that the Veteran's 
disability does not rise to the level of overall moderate 
disability to warrant assignment of at least the minimum, 
compensable rating under Diagnostic Code 5284.  This is true 
even when considering functional loss due the Veteran's 
complaints of pain (consistent with 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca), given the examiner's findings, to include 
the comment that no loss of range of motion was anticipated. 

Further, no under diagnostic code for rating musculoskeletal 
disabilities of the foot provides a basis for assignment of a 
compensable rating for the Veteran's foot disability.  In the 
absence of any evidence of, or disability comparable to, 
acquired flatfoot, weak foot, claw foot (pes cavus), 
metatarsalgia, hammer toes, or malunion or non-union of the 
tarsal or metatarsal bones, Diagnostic Codes 5276 to 5283 are 
not applicable.  See 38 C.F.R. § 4.71a.  The Veteran's 
disability also is not shown to involve that would warrant 
rating the disability under any other provision of VA's 
rating schedule.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's bone spur of the 
right heel, pursuant to Fenderson, and that the claim for a 
higher rating must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the doubt doctrine; however, as the preponderance of the 
evidence is against assignment of any higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for right ear hearing loss is denied.

Service connection for a right knee disability is denied.

An initial, compensable rating for a bone spur of the right 
heel is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


